                                (                                                                  (


                                                                               .,
                                                                   [pr
                                                                               R
                                                                                    Milwaukee Police Department


                                    BE A FORCIE        ·
                                                             (Q)
                                                              D                ~'

                                                                               1
                                                                               ff
                                                                                   Pollee Administration Building
                                                                                   7 49 West State Street
                                                                                · Milwaukee, Wisconsin 53233
                                                                               .!' http://www.milwaukee.gov/police
                                                                               ~'
                                                                               ~
                                                                               ~ Edward A. Flynn
                                                                               ~ Chief of Police

                                                     November 20, 2015         ~ (414) 933-4444


                Shannon Lewandowski
                Detective
                P.S. #012860


                Detective Lewandowski:


                       There is reason to believe that you have violated the department Code of Conduct,
                including but not limited to the following Core Value, which is detailed in the enclosed copy
                of Charges and Specifications:

                               Core Value 3.00 ~Integrity, referencing Guiding Principle 3.10

                       Included with this letter is a summary of the investigation. If you wish to do so, you
                are hereby afforded the opportunity to respond in writing to the information contained in the
                summary of the investigation. Your department Memo (PM~9E) may include the following:·

                       a.)   A written statement of your side of the story including the names, addresses
                             and phone numbers of additional witnesses you wish the department
                             investigators to interview, specifying the nature of the information possessed
                             by the additional witnesses.

                       b.)   Any mitigating factors or circumstances you may wish the Chief to consider in
                             determining a possible penalty.

                       You have the right to consult with your union representative in the preparation of
                your written response. The Chief of Police will carefully consider the contents of your
                department Memo (PM-9E) before making any decision on your guilt or innocence.
                Similarly, he will weigh any mitigating circumstances against the nature and seriousness of
                the charges before deciding upon any possible penalty. If you choose not to take this
                opportunity, the Chief will be compelled to base his disciplinary decisions solely upon the
                information possessed by the department.

                       Your department Memo (PM-9E) must be received in the Office of the Internal
                Affairs Division no later than 4:00P.M. on or before the seventh (7th) day following the
                date you received this notice. If the seventh (7th) day falls on a Saturday, a Sunday, or a
       ''--~.




( fL"f )
. ~.   _
       _._../




                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 2 Document 80-2                                    Ex. 2
                 (                                                         (
To:  Detective Shannon Lewandowski
Page2



holiday, your department Memo (PM-9E) may be received on the next regular business
day.

       If you have any questions regarding this matter, please contact the Internal Affairs
Division at 935-7942·.


                                         Sincerely,


                                         EDWARD A. FLYNN
                                         CHIEF OF POLICE




                                         Michael J. BRUNSON
                                         Deputy Inspector of Police
                                         Internal Affairs Division

EAF:MJB:rls

Enclosures (2)




  Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 2 Document 80-2 28
